MEMORANDUM **
Wendell David Wenee appeals from the 42-month sentence imposed after his guilty-plea conviction for being in unlawful possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Wenee contends the sentence imposed was unreasonable because the district court failed to analyze adequately the factors enumerated in 18 U.S.C. § 8553(a). However, a review of the record reveals that the sentence imposed for the offense was not unreasonable in light of Wenee’s criminal and personal history. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
Wenee also contends the district court unreasonably imposed a sentence that ran partially consecutive to his state sentence. However, the district court’s imposition of a partially consecutive sentence is consistent with the Sentencing Guidelines’ policy that sentences be imposed consecutively to those imposed for revocation of state parole, and was therefore not unreasonable. See U.S.S.G. § 5G1.3, cmt. n. 3(C).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.